                          Case 1:19-cv-07708-VSB Document 16 Filed 09/12/19 Page 1 of 1

 AFFIDAVIT            OF SERVICE
                                                                                                                                                           P2220275


               PRYOR CASHMAN LLP                           MILLIE          LOPEZ
U S    DISTRICT COURT SOUTHERN DISTRICT OF                                                NEW YORK


48TH RESTAURANT ASSOCIATES LLC                                                                                                                  index No. 19-CV-07708
                                                                                                                    PLAINTIFF                   Date   Filed
                                                                  -   vs     -                                                                  File   No. NONE GIVEN
AVRA HOSPITALITY LLC, ANDREW CHAFOULIAS, AND                                                    MIKI       RADOVANOVIC                          Court Date:
                                                                                                                    DEFENDANT                   AFFIDAVIT OF SERVICE

STATE OF                                                               ,    COUNTY OF                                                :5S:
                                  .                                                   ,    being duly sworn deposes and says:
Deponent       is not     a   party herein, is over               18       years of age and resides in the Stare of                    ÚMt'.46 Á.
On                                                                               at
at 150     a    unAnny            EncnSTER.         Mn    55904


deponent served the               within CIVIL           COVER. SHEET.       SUNNDNS AND COMPLAINT.           INDIVIDUAL RULES AND 99ACTICES FOR JUDGE BRODERICK
AND MAGISTRATE JUDGE MOSES AND ECF                         FILING RULES          & PROCEDURES        on:   AVRA HOSPITALITY LLC, the DEFENDANT therein named,

      #1 INDIVIDUAL                   By delivering a true copy of each to said recipient                          personallyr deponent         knew the person served      to
                                      be the person described as said person therein.
      #2 CORPORATION                  By   delivering      a   true copy of each to                                                                    personally,
                                      deponent knew the person so served to be the           45          e  #68  d.hM-t-
                                      of the corporation, and authorized to accept service on behalf of the corporation.
      #3 SUITABLE                     By delivering a true copy of each to                                         a person
      AGE PERSON                      of suitable age and discretion.
                                      Said premises is DEFENDANT's: [ ] actual place of business [ ] dwelling house (usual place of
                                      abode) within the state.
      #4 AFFIXING                     By          a true copy of each to the door of said premises, which is
                                           affixing                                                                          actual place
      TO DOOR                         of business [ ] dwelling house fusual place of abode) within the state.DEFENDANT's:[ ]
                                      Deponent was unable, with due diligence to find                          DEFENDANT   or   a   person of suitable_ age and
                                      discretion, having called thereat
                                      on the                             day of                                                        at   _
                                      on   the                                              day of                                     at
                                      on   the                                              day of                  ___                at
                                      on   the   ______                                     day of                                     at
                                  Address confirmed by __
 __45 MAIL         COPY           On                    I deposited in the United States mail a true copy of the aforementioned
                                  documents properly enclosed and sealed in a post-paid wrapper addressed to the above address. Copy
                                  mailed 14 class mail marked personal and confidential not indicating on the outside thereof
                                                                                                                              by
                                  return address or otherwise that said notice is from an attorney or concerns an action against the
                                  personto be served.
    #6 DESCRIPTION                Deponent describes the person served as aforesaid                                      to the best of deponent           s   ability at   the
 USE WITH #1, 2 OR                time and circumstances of the service as follows.
3)
                                   Sex;                         Color:                                                                 Hair:
                                      Age:                                                  Height:                                    Weight
                                      OTHER      IDENTIFYING FEATURES:
      #7 WITNESS FBES             The authorized            witness fee and               / or traveling     expenses were paid (tendered)        to the   DEFENDANT   in the
                                  amount of S
       8   MILITARY 3RVC Deponent asked person spoken          to whether the                              DEFENDANT was   presently in military service of the
                                  United States Government or of the State of                                                   and was informed that DEFENDANT         was
                                  not.
       9   OTHER




                                                                                                                    PM Legal, LLC
                                                                                                                    75 MAIDEN LANE llTH FLOOR
                                           REBECCA STALOCH                                                          NEW YORK, NY 10038
                                                       -
                                       NOTARY PUBLIC MINNESOTA
                                                                                                                    Reference No: 7-ecLLP-L-2220275
                                                                    2022
                              .   &     Commission Expires Jan. 31,
